Citation Nr: 0111526	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-02 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for pseudofolliculitis 
barbae, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel






INTRODUCTION

The veteran served on active duty from July 1973 to September 
1974.  

This matter arose from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which found that the veteran's service-
connected pseudofolliculitis barbae was no more than 10 
percent disabling.  The veteran disagreed with that decision 
and filed a timely appeal, and the case has been referred to 
the Board of Veterans' Appeals (Board) for resolution.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's pseudofolliculitis barbae is manifested by 
no more than exfoliation, exudation or itching involving an 
exposed surface or extensive area, without constant exudation 
or itching, extensive lesions or marked disfigurement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.118, Diagnostic Code 7899-7806 (2000), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected 
pseudofolliculitis barbae is more severely disabling than 
currently evaluated.  He maintains that the condition is 
uncontrollable and productive of constant itching.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14.

The Board observes that the VA has met its duty to assist the 
appellant in the development of this claim under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the appellant and his representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  The duty to 
suggest evidence was met during the claims process pursuant 
to 38 C.F.R. § 3.103 (2000).  The appellant was afforded 
appropriate time to submit evidence and present his argument 
at a personal hearing.  The RO arranged for the veteran to 
undergo VA examination in November 1999.  In fact, it appears 
that all evidence identified by the appellant relative to the 
claim has been obtained and associated with the claims 
folder.  Thus, as noted by the RO in a February 2001 letter 
to the veteran, the duties under VCAA have been fulfilled.  

In December 1984, the RO rendered a favorable decision on the 
veteran's claim of service connection for a skin condition, 
granted service connection for pseudofolliculitis barbae, and 
assigned a 10 percent rating for that disability, effective 
from July 1984.  The veteran's current claim for a rating in 
excess of 10 percent was filed in October 1999.  

As noted, the veteran is in receipt of a 10 percent schedular 
evaluation for his pseudofolliculitis barbae.  He maintains 
that constant itching makes the recurring face, head, neck 
and back lesions productive of open, bleeding sores on a 
routine basis.  The Board has considered the veteran's 
argument as well as the other evidence of record, and, for 
the following reasons, concludes that the veteran's skin 
condition is appropriately rated at 10 percent.  

Service medical records show that the veteran had chronic 
skin problems on the face relating to the beard area 
beginning in January 1974 and continuing through the rest of 
his service.  These were noted to be associated with shaving 
and he was given short-term shaving profiles.  In connection 
with his current claim, he was afforded a VA examination in 
November 1999.  The examiner noted the veteran's self-
reported history of beard bumps developing during service 
secondary to having to maintain a closer beard than normal 
following basic training.  This reported history is 
consistent with the service medical record.  The veteran 
noted that he still got the lesions, which he described as 
being painful, red, pus-filled bumps centered around hair 
follicles.  He reported that he has received no treatment for 
the condition.  Examination revealed 40 follicular papules 
over the temple, and 15 follicular papular nodules over the 
anterior neck.  The cheeks were clear of such lesions, but 
the veteran did have a beard.  There was one similar lesion 
on the back of the head.  The diagnoses included: 
pseudofolliculitis barbae of the neck consistent with lesions 
described by the veteran as having been present in service; 
pityrosporon folliculitis of the temples which were yeast-
generated acne and which by the veteran's history were not 
related to service, and acne keloidalis nuchae today, 
extremely mild as represented by only one lesion.  

Color slides of the affected areas were taken in association 
with the VA examination.  These were consistent with the 
examiner's description.  

The veteran offered testimony at a hearing before an RO 
hearing officer in March 2000.  He testified to severe 
exacerbations during the warm weather and explained that the 
condition was productive of excessive itching and bleeding.  
The veteran stated that he often itched at night in his sleep 
and awakened to see that the areas were bleeding.  He often 
scratched to relieve the pain but then caused more lesions.  
He testified that he had not received treatment.  He did 
indicate that it bothered him at work when he would sweat. 

Tinea barbae is to be evaluated as eczema under Diagnostic 
Code 7806.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7814 
(2000).  Eczema which is productive of slight, if any, 
exfoliation, exudation or itching on a nonexposed or small 
area, is rated as noncompensable, while eczema producing 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, warrants a 10 percent rating.  
Eczema with constant exudation or itching, extensive lesions 
or marked disfigurement warrants a 30 percent rating, while 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or which is 
exceptionally repugnant warrants a 50 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

Because the veteran's service-connected skin disorder is on 
his face and neck, Diagnostic Code 7800 also provides some 
guidance.  This diagnostic code is used to rate disfiguring 
scars of the head, face or neck.  Slight disfiguring scars of 
the head, face or neck are evaluated as noncompensably 
disabling.  Moderate disfiguring scars of the head, face or 
neck are evaluated as 10 percent disabling.  Severe 
disfiguring scars of the head, face or neck, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles, are evaluated as 30 percent disabling.  
Disfiguring scars of the head, face or neck which involve 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement are 
evaluated as 50 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2000).  The note following Diagnostic 
Code 7800 provides that where in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Diagnostic Code 7800 
may be increased to 80 percent, the 30 percent to 50 percent, 
and the 10 percent to 30 percent.

Superficial scars which are poorly nourished, with repeated 
ulceration are evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2000).  Superficial scars 
which are tender and painful on objective demonstration 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2000).  Other scars may be rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2000).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).

The Board observes that the examiner found that not all of 
the findings were related to the veteran's 
"pseudofolliculitis barbae."  The diagnoses included 
pityrosporon folliculitis as well as acne keloidalis nuchae.  
However, in a December 1999 rating decision, the RO denied 
service connection for those two disorders.  The veteran did 
not appeal that determination.  Thus, in reviewing the 
veteran's claim, the Board will consider the manifestations 
of the service-connected disability alone.  The Board notes 
further, that the November 1999 examiner indicated that the 
pityrosporon folliculitis of the temples was a yeast 
generated acne which by the veteran's history was not related 
to the veteran's military service.  He noted further, that 
the acne keloidalis nuchae was extremely mild in that there 
was exactly one lesion. 

The record is devoid of evidence of post-service treatment 
for the service-connected condition at issue.  The record of 
VA examination and the photographs of the effected area show 
that, despite the veteran's contentions, the veteran's 
condition is at present a nondisfiguring condition.  Both the 
photographs and the observations in the medical examination 
record are in accord in this regard.  Further, the condition 
causes no current functional limitation.  The examiner 
reported no evidence of constant itching such as scarring, 
which further supports the conclusion that manifestations of 
this skin condition are appropriately contemplated by the 
current evaluation.  The Board does not doubt the veteran's 
assertions that the rash can be characterized as involving 
itching during periods of exacerbation.  However, based on 
the examination of record, in combination with the 
photographs and the lack of ongoing treatment, the Board 
cannot conclude the condition has been observed to be 
productive of constant itching or exudation.  Moreover, while 
there is evidence that the skin condition at issue has been 
productive of some itching, that symptomatology is 
contemplated by the currently assigned 10 percent evaluation.  
Neither the photographic evidence nor the examination report 
suggests the presence of extensive lesions.  Thus, although 
the veteran's contentions regarding more severe 
manifestations of the condition have been considered, they 
are found to be without support in the medical evidence and 
thus of less probative value than the remaining evidence 
suggesting more minimal symptoms.  Overall, the record 
affords no basis for an evaluation in excess of 10 percent 
for pseudofolliculitis barbae at any relevant time.  

Additional diagnostic codes have been considered.  However, 
in the absence of evidence of other significant findings or 
symptomatology, there is no basis for assignment of an 
evaluation in excess of the currently assigned evaluation 
under any other code provision.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for pseudofolliculitis barbae.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

Further, there has been no showing that the veteran's 
disability has caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Although the veteran indicated 
in written statements that his condition is severe, the 
examiner who examined the veteran during the pendency of this 
appeal did not observe any appreciable manifestations of the 
condition to the degree asserted by the veteran.  Moreover, 
there is no indication that the condition has in any way 
impaired the veteran in the performance of an occupation.  
The veteran has indicated that the condition does affect him 
when he is sweating, and that he does perspire on the job, 
but this has not been noted to impede his performance in a 
significant way.  Thus, the Board concludes that this 
disability has not markedly interfered with any particular 
job.  Under these circumstances, further consideration of an 
extra-schedular rating is not warranted.  38 C.F.R. 
§ 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 237 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation for pseudofolliculitis barbae is 
denied.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

